                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                (WESTERN DIVISION)

CIGNA HEALTH AND LIFE                                 )
INSURANCE COMPANY,                                    )
                                                      )       CIVIL ACTION NO.:
                               Plaintiff,             )
                                                      )       4:18-cv-00183-NKL
v.                                                    )
                                                      )
HMC/CAH CONSOLIDATED, INC., et al,                    )
                                                      )
                               Defendants.            )

                                      NOTICE OF FILING

       COME NOW Lauren A. Horsman, and Chapman and Cowherd, P.C., and Frank Smith,

and FMS Lawyer PL, and, as a supplemental to Ms. Horsman’s Motion to Withdraw [Doc. #50],

state as follows:

       As stated in Defendants’ counsel’s Motion to Withdraw filed April 5, 2019, Ms. Horsman

was recently appointed Mercer County Prosecuting Attorney by the Governor of Missouri. Mr.

Smith is in the process of seeking substitute local counsel, and he requests thirty (30) days in which

to do so. Mr. Smith’s request was made in effort to expedite this Court’s granting of Ms.

Horsman’s withdrawal, given her need to be sworn in to her new position as a governmental officer

on April 18, 2019.

       While good cause “can be shown by entry of appearance of substitute counsel” pursuant to

Local Rule 83.2, Defendants’ counsel suggests that Ms. Horsman’s recent appointment to Mercer

County Prosecuting Attorney, and its interplay with the current parties to this litigation, also

constitutes good cause. Due to ongoing investigations by the Department of Justice, in which the

parties may be subjects of such investigations, it is imperative that Ms. Horsman be permitted to




                                             Page 1 of 3
          Case 4:18-cv-00183-NKL Document 51 Filed 04/12/19 Page 1 of 3
withdraw as counsel for all Defendants, as such would create a conflict of interest, or appearance

of conflict of interest, with her role as a prosecutor within the State of Missouri.

       Defendants’ counsel recognize that the Defendant companies, as limited liability

companies, cannot proceed pro se. Mr. Smith states that he recognizes he must continue as

Defendants’ counsel after Ms. Horsman’s withdrawal and he is in the process of finding substitute

local counsel.    Ms. Horsman’s withdrawal will not affect Mr. Smith’s representation of

Defendants; rather, Mr. Smith wishes to convey his understanding of the importance of finding

new local counsel as expeditiously as possible and requests thirty (30) days in which to do so.

       WHEREFORE, for all of the foregoing reasons, and good cause shown, counsel Lauren A.

Horsman prays the Court allow her immediate withdrawal from said cause as attorney for the

Defendants in this matter; that counsel Frank Smith be granted thirty (30) days to find substitute

local counsel; and for such other and further relief as deemed just and proper under the

circumstances.



                                               Respectfully submitted,

                                               CHAPMAN AND COWHERD, P.C.

                                               By:   /s/ Lauren A. Horsman
                                                       Lauren A. Horsman – Mo Bar No. 60982
                                                       903 Jackson – P.O. Box 228
                                                       Chillicothe, MO 64601
                                                       Telephone: 660-646-0627
                                                       Telefax: 660-646-1105
                                                       Email: lhorsman@ccttlaw.com
                                                       ATTORNEY FOR ALL DEFENDANTS

                                               FMS Lawyer PL

                                               By:   /s/ Frank Smith
                                                       Frank Smith – FL Bar No. 069681
                                                       9900 Stirling Road, Suite 226



                                            Page 2 of 3
          Case 4:18-cv-00183-NKL Document 51 Filed 04/12/19 Page 2 of 3
                                                    Cooper City, FL 33024
                                                    Telephone: 954-985-1400
                                                    Telefax: 954-241-6947
                                                    Email: frank.smith@fmslawyer.com
                                                    ATTORNEY FOR ALL DEFENDANTS
                                                    Admitted Pro Hac Vice



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of April, 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system, a true copy of the foregoing to be

furnished via CM/ECF to all counsel of record.

                                                    /s/ Lauren A. Horsman




                                          Page 3 of 3
         Case 4:18-cv-00183-NKL Document 51 Filed 04/12/19 Page 3 of 3
